Citation Nr: 0008496	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for tinea pedis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to February 
1992.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in January 1997 that denied the claimed 
benefits.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Private medical records dated in January 1998 noted the 
presence of tinea pedis and extensive subungual debris and 
rash formation of both feet, with interdigital peeling and 
maceration.  VA treatment records dated in May 1998 assessed 
the veteran's tinea pedis as only being mild, with scaling on 
the plantar surfaces and maceration between the 4th and 5th 
toes bilaterally.  The last VA examination of the veteran's 
feet was in October 1998.  This examination did not include 
an extensive assessment of the severity of the veteran's 
tinea pedis, and merely noted its presence.  Given the 
inadequate findings in the October 1998 VA examination 
report, another examination is needed.  This case is 
therefore Remanded for another VA examination addressing the 
current symptomatology of the veteran's tinea pedis in order 
to apply the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (evidence relied upon to rate 
service-connected disability, especially VA compensation 
examinations, must include findings pertinent to the 
applicable rating criteria).

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who have treated the 
veteran for his service connected tinea 
pedis since January 1999.  After securing 
the necessary release(s), the RO should 
obtain any records not already contained 
in the claims folder.  Once obtained, all 
records must be associated with the 
claims folder.

2.  After the above has been completed, 
the veteran should be afforded a VA 
examination in order to determine the 
nature and severity of his service-
connected tinea pedis.  It is imperative 
that the examiner reviews the claims 
folder prior to the examination.  The 
examiner should thereafter be requested 
to fully discuss all current 
manifestations of the veteran's tinea 
pedis.  The condition should be fully 
described.  The examiner should also be 
requested to specifically render an 
opinion as to whether the veteran's tinea 
pedis is constant or whether it is 
subject to flare-ups, and how frequently 
this condition might occur.  

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


